DETAILED ACTION

Applicant amended claims 1, 6, 11, 16 and 21, and cancelled claim 42 in the amendment dated 3/1/2021.
Claims 1-16 and 19-21 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-16 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 21 disclose the distinct subject matter of a virtual media card configured to interface with at least one application that produces and/or consumes media signals, the virtual media card being configured to support an application multiplexing/demultiplexing mode of operation in conjunction with all other limitations of the claim. The closest prior art, Letz and Ahmed disclose the use of a virtual media card in order to process media signals and interface with at least one application, the prior art does not explicitly disclose virtual media card configured to interface with at least one application that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209.  The examiner can normally be reached on Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                           March 12, 2021